                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

  TREMAYNE SPILLMAN,                           :
                                               :
           Plaintiff                           :
                                               :     CIVIL NO. 3:18-CV-1568
     v.                                        :
                                               :          (Judge Caputo)
  DR. KOLLMAN, et al.,                         :
                                               :
           Defendants                          :

                                          ORDER

      AND NOW, this 7th day of OCTOBER 2019, upon consideration of Dr. Kollman’s

motion to dismiss, Mr. Spillman’s opposition brief, and Dr. Kollman’s reply, it is hereby

ORDERED that:

      1.       Dr. Kollman’s motion to dismiss (ECF No. 19) is GRANTED.

      2.       Mr. Spillman’s Eighth Amendment claims against Dr. Kollman
               are DISMISSED with prejudice.

      3.       Mr. Spillman’s motion for summary judgment (ECF No. 39) is
               deemed WITHDRAWN due to his failure to file a supporting
               brief. See Pa. M.D. Local Rule 7.5.

      4.       Mr. Spillman’s motion to stay (ECF No. 44) is DENIED as
               moot.

      5.       This matter shall proceed on Mr. Spillman’s Eighth
               Amendment claims against the Commonwealth Defendants.

      6.       The pre-trial schedule in this case shall be as follows:

               a.       Discovery shall be completed by Friday, April
                        3, 2020.

               b.       Dispositive motions and supporting briefs shall
                        be filed by Monday, May 4, 2020.

               c.       Further scheduling in this matter is deferred
                        pending disposition of any dispositive motions.




                                            -1-
7.   Any motions or briefs filed after the expiration of the applicable
     deadline without prior leave of court shall be stricken from the
     record.

8.   No extensions of the pre-trial schedule shall be granted
     absent good cause. See Fed. R. Civ. P. 16(6)(4).




                                         /s/ A. Richard Caputo_______
                                         A. RICHARD CAPUTO
                                         United States District Judge




                                  -2-
